UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7783


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YULIAN CARILLO-TAMAYO, a/k/a Frank,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:12-cr-00563-MBS-2)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yulian Carillo-Tamayo, Appellant Pro Se.     Stanley D. Ragsdale,
Jane   Barrett  Taylor,   Assistant   United   States  Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Yulian    Carillo-Tamayo   appeals   the   district   court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     United States v. Carillo-Tamayo, No. 5:12-cr-

00563-MBS-2    (D.S.C.   Oct.   26,   2015).    We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                      2